                                                1   DAVID BARRON, ESQ.
                                                    Nevada Bar No. 142
                                                2   JOSEPH R. MESERVY, ESQ.
                                                    Nevada Bar No. 14088
                                                3   BARRON & PRUITT, LLP
                                                    3890 West Ann Road
                                                4   North Las Vegas, Nevada 89031-4416
                                                    Telephone: (702) 870-3940
                                                5   Facsimile: (702) 870-3950
                                                    Email: DBarron@lvnvlaw.com
                                                    Email: JMeservy@lvnvlaw.com
                                                6   Attorneys for Defendant,
                                                    Smart Industries Corporation
                                                7
                                                                               UNITED STATES DISTRICT COURT
                                                8
                                                                                     DISTRICT OF NEVADA
                                                9
                                                                                     *****
                                               10   WESCO INSURANCE COMPANY as subrogee Case No.: 2:16-cv-01206-JCM-EJY
                                                    of its insured NICKELS AND DIMES
                                               11   INCORPORATED,
                                               12                      Plaintiff,
BARRON & PRUITT, LLP

               NORTH LAS VEGAS, NEVADA 89031




                                               13   vs.
                  TELEPHONE (702) 870-3940
                   FACSIMILE (702) 870-3950
                    3890 WEST ANN ROAD
                    ATTORNEYS AT LAW




                                               14   SMART INDUSTRIES CORPORATION dba               CONSOLIDATED FOR PURPOSES OF
                                                    SMART INDUSTRIES CORP., MFG., an Iowa          DISCOVERY AND TRIAL
                                               15   corporation,

                                               16                Defendants.

                                               17
                                                    JENNIFER WYMAN, individually; BEAR             Case No.: 2:16-cv-02378-JCM-EJY
                                               18   WYMAN, a minor, by and through his natural
                                                    parent JENNIFER WYMAN; JENNIFER
                                               19   WYMAN and VIVIAN SOOF, as Joint Special        STIPULATION AND ORDER FOR
                                                    Administrators of the ESTATE OF CHARLES        EXTENSTION OF TIME FOR
                                               20   WYMAN; and SARA RODRIGUEZ natural              DEFENDANT SMART TO FILE ITS
                                                    parent and guardian ad litem of JACOB WYMAN,   REPLY IN SUPPORT OF MOTION TO
                                               21                                                  STRIKE WYMAN PLAINTIFFS’
                                                                       Plaintiffs,                 FOURTH DISCLOSURE OF
                                               22                                                  DOCUMENTS AND WITNESSES (First
                                                    vs.                                            Request)
                                               23
                                                    SMART INDUSTRIES CORPORATION dba
                                               24   SMART INDUSTRIES CORP., MFG, an Iowa
                                                    Corporation; HI-TECH SECURITY INC, a
                                               25   Nevada Corporation; WILLIAM ROSEBERRY;
                                                    BOULEVARD VENTURES, LLC, a Nevada
                                               26   Corporation; DOES 1 through 10; BUSINESS
                                                    ENTITIES I through V; and ROE
                                               27   CORPORATIONS 11 through 20, inclusive,

                                               28                      Defendants.
                                                                                               1
            627.67
                                                    HI-TECH SECURTY INC; and WILLIAM
                                                1   ROSEBERRY,

                                                2                         Third-Party Plaintiffs,

                                                3   vs.

                                                4   NICKELS AND DIMES INCORPORATED,

                                                5                         Third-Party Defendants.

                                                6
                                                            Defendant Smart Industries Corporation’s Reply in Support of Motion to Strike Wyman
                                                7
                                                    Plaintiffs’ Fourth Disclosure of Documents and Witnesses is currently due on November 7, 2019.
                                                8
                                                    With this Court’s approval, the parties hereby agree that the deadline for said Reply shall be extended
                                                9
                                                    by one day. As such Defendant Smart Industries Corporation’s Reply in Support of Motion to Strike
                                               10
                                                    Wyman Plaintiffs’ Fourth Disclosure of Documents and Witnesses shall now be due on November 8,
                                               11
                                                    2019.
                                               12
BARRON & PRUITT, LLP




                                                    ///
               NORTH LAS VEGAS, NEVADA 89031




                                               13
                  TELEPHONE (702) 870-3940
                   FACSIMILE (702) 870-3950




                                                    ///
                    3890 WEST ANN ROAD
                    ATTORNEYS AT LAW




                                               14
                                                    ///
                                               15
                                                    ///
                                               16
                                                    ///
                                               17
                                                    ///
                                               18
                                                    ///
                                               19
                                                    ///
                                               20
                                                    ///
                                               21
                                                    ///
                                               22
                                                    ///
                                               23
                                                    ///
                                               24
                                                    ///
                                               25
                                                    ///
                                               26
                                                    ///
                                               27
                                                    ///
                                               28
                                                                                                      2
            627.67
                                                1          This Stipulation is submitted in good faith and is not interposed for purposes of delay. This is

                                                2   the first request to extend the deadline for filing the Defendant Smart Industries Corporation’s Reply

                                                3   in Support of Motion to Strike Wyman Plaintiffs’ Fourth Disclosure of Documents and Witnesses.

                                                4          Respectfully submitted,

                                                5
                                                     Dated this 7th day of November, 2019,                Dated this 7th day of November, 2019,
                                                6
                                                     BARRON & PRUITT, LLP                                 EGLET ADAMS
                                                7

                                                8
                                                     /s/ William H. Pruitt ________________                /s/ Tracy A. Eglet__________
                                                9    DAVID BARRON, ESQ.                                   TRACY A. EGLET, ESQ.
                                                     Nevada Bar No. 142                                   Nevada Bar No. 6419
                                               10    WILLIAM H. PRUITT, ESQ.                              THOMAS N. BECKOM, ESQ.
                                                     Nevada Bar No. 6783                                  Nevada Bar No. 12554
                                               11    3890 West Ann Road                                   400 South 7th Street, 4th Floor
                                                     North Las Vegas, Nevada 89031                        Las Vegas, Nevada 89101
                                               12    Attorneys for Defendant                              Attorneys for the Wyman Plaintiffs
                                                     Smart Industries Corporation
BARRON & PRUITT, LLP

               NORTH LAS VEGAS, NEVADA 89031




                                               13
                  TELEPHONE (702) 870-3940
                   FACSIMILE (702) 870-3950
                    3890 WEST ANN ROAD
                    ATTORNEYS AT LAW




                                               14    Dated this 7th day of November, 2019,

                                               15    CLIFF W. MARCEK, PC
                                               16

                                               17    /s/ Cliff W. Marcek                        _
                                                     CLIFF W. MARCEK, ESQ.
                                               18    Nevada Bar No. 5061
                                                     536 East St. Louis Ave.
                                               19    Las Vegas, Nevada 89104
                                                     Attorneys for the Rodriguez Plaintiffs
                                               20

                                               21
                                                                                                    ORDER
                                               22
                                                           IT IS SO ORDERED.
                                               23          DATED this 8th day of November, 2019.
                                               24

                                               25                                                _______________________________________
                                                                                                 UNITED STATES MAGISTRATE JUDGE
                                               26

                                               27

                                               28
                                                                                                      3
            627.67
